






THIRD AMENDMENT AGREEMENT
This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 4th day of
June, 2013 among:
(a)    SHILOH INDUSTRIES, INC., a Delaware corporation (“Borrower”);


(b)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;


(c)    THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation, as
the co-lead arranger, sole book runner and administrative agent for the Lenders
under the Credit Agreement (“Agent”);


(d)    PNC CAPITAL MARKETS, LLC, as co-lead arranger;


(e)    PNC BANK, NATIONAL ASSOCIATION, as syndication agent; and


(f)    THE HUNTINGTON NATIONAL BANK and RBS CITIZENS, NATIONAL ASSOCIATION, as
co-documentation agents.


WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit and
Security Agreement, dated as of April 19, 2011, that provides, among other
things, for loans and letters of credit aggregating One Hundred Twenty Million
Dollars ($120,000,000), all upon certain terms and conditions (as amended and as
the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”);


WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Maximum
Revolving Amount”, “Permitted Mexican Subsidiary Loans and Investments”,
“Revolving Amount” and “Secured Obligations” therefrom and to insert in place
thereof, respectively, the following:


“Maximum Revolving Amount” means Two Hundred Fifty-Five Million Dollars
($255,000,000), as such amount may be reduced pursuant to Section 2.9(a) hereof.


“Permitted Mexican Subsidiary Loans and Investments” means (a) loans to the
Mexican Subsidiaries from, guaranties of Indebtedness of the Mexican
Subsidiaries by, and investments in the Mexican Subsidiaries by, Borrower or any
Domestic Subsidiary in an amount not to exceed, in the




--------------------------------------------------------------------------------




aggregate for all such loans, guaranties and investments, Five Million Dollars
($5,000,000) at any time outstanding or existing (exclusive of the loans and
investments made prior to the Closing Date, as listed in Schedule 5.11 hereto);
and (b) loans to a Mexican Subsidiary from another Mexican Subsidiary.


“Revolving Amount” means One Hundred Seventy-Five Million Dollars
($175,000,000), as such amount may be increased up to the Maximum Revolving
Amount pursuant to Section 2.9(b) hereof, or decreased pursuant to Section
2.9(a) hereof.


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and (c)
the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


2.    Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party's failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party's Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Third Amendment Effective Date” means June 4, 2013.


3.    Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


4.    Reallocation of Outstanding Amounts. On the Third Amendment Effective
Date, the Lenders shall make adjustments among themselves with respect to the
Loans then outstanding and amounts of principal with respect thereto as shall be
necessary, in the opinion of Agent, in order to reallocate




--------------------------------------------------------------------------------




among such Lenders such outstanding amounts, based on the revised Commitments as
set forth in the revised Schedule 1 hereto.


5.    Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:


(a)    execute and deliver to Agent, for delivery to each Lender that requested
a Revolving Credit Note, a new or replacement Revolving Credit Note for such
Lender in the amount specified in Schedule 1 to the Credit Agreement (after
giving effect to this Amendment);


(b)    deliver to Agent certified copies of the resolutions of the board of
directors of Borrower evidencing approval of the execution and delivery of this
Amendment and the execution of any other Loan Documents and Related Writings
required in connection therewith;


(c)    execute and deliver to Agent, for its sole benefit, the Third Amendment
Agent Fee Letter, and pay to Agent the fees stated therein;


(d)    pay upfront frees to Agent in an amount equal to One Hundred Ten Thousand
Dollars ($110,000), for the pro-rata benefit of any new Lender (based on the
amount of its new Commitment) and any existing Lender increasing its Commitment
(based on the amount of the increase of its existing Commitment);


(e)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and


(f)    pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.


6.    Post-Closing Deliveries. On or before each of the dates specified in this
Section 6 (unless a longer period is agreed to by Agent, in its reasonable
discretion), Borrower shall satisfy each of the following items specified in the
subsections below:


(a)    Good Standing Certificates. No later than ten days after the Third
Amendment Effective Date, Borrower shall deliver to Agent a good standing
certificate (or full force and effect certificate) for each Credit Party issued
by the Secretary of State in the state where such Credit Party is incorporated
or formed.


(b)    Lien Searches. No later than ten days after the Third Amendment Effective
Date, Borrower shall deliver to Agent updated Uniform Commercial Code lien
search results, satisfactory to Agent, for Borrower and each Guarantor of
Payment.


(c)    Real Estate Matters. No later than thirty (30) days after the Third
Amendment Effect Date, with respect to each parcel of the Real Property owned by
a Credit Party for which Borrower has delivered to Agent a Mortgage, Borrower
shall deliver to Agent, if requested by Agent, (i) an executed original Mortgage
amendment reflecting the increase of the Revolving Amount, and (ii) an
appropriate endorsement to the policy of title insurance, each to be in form and
substance satisfactory to Agent.
 
7.    Compass Bank as a Lender. By executing this Amendment, Compass Bank
(“Compass Bank”) represents and warrants to Borrower, Agent and the Lenders that
(a) it meets the requirements to be an assignee as set forth in Section 11.10 of
the Credit Agreement; (b) it is able to fund the Loans and the Letters of Credit
as required by the Credit Agreement; (c) it will perform, in accordance with
their




--------------------------------------------------------------------------------




terms, all of the obligations which by the terms of the Credit Agreement and the
other Related Writings are required to be performed by it as a Lender
thereunder; and (d) it has reviewed each of the Loan Documents. Compass Bank
appoints Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement as are delegated to Agent by the terms
thereof. On the Third Amendment Effective Date, after execution of this
Amendment, Compass Bank shall become and thereafter be deemed to be a “Lender”
for the purposes of the Credit Agreement and the other Loan Documents, and shall
be bound thereby as if it were an original signatory thereto. All notices,
requests, demands and other communications provided for under the Credit
Agreement to Compass Bank, mailed or delivered to it, shall be addressed to it
at the address specified on the signature pages of this Amendment, or at such
other address as shall be designated by Compass Bank in a written notice to each
of the other parties.


8.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the Third Amendment Effective Date as
if made on the Third Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) Borrower is not aware of any
claim or offset against, or defense or counterclaim to, Borrower's obligations
or liabilities under the Credit Agreement or any other Related Writing; and
(g) this Amendment constitutes a valid and binding obligation of Borrower in
every respect, enforceable in accordance with its terms.


9.    Waiver and Release. Borrower, by signing below, hereby waives and releases
Agent, and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.


10.     References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


11.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


12.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.




--------------------------------------------------------------------------------






13.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


14.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]


11740442.9




--------------------------------------------------------------------------------










JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT OR THE LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT
OR COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWER, AGENT AND THE LENDERS.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.




 
SHILOH INDUSTRIES, INC.
 
 
 
By:      /s/ Thomas M. Dugan       
 
      Thomas M. Dugan
      Vice President of Finance and Treasurer
 
 
 
THE PRIVATEBANK AND TRUST COMPANY
 
   as Agent and as a Lender
 
By: /s/ Robert M. Walker
 
By: Robert M. Walker
       Managing Director





--------------------------------------------------------------------------------










 
PNC BANK, NATIONAL ASSOCIATION


By:
Name:
Title:





--------------------------------------------------------------------------------










 
THE HUNTINGTON NATIONAL BANK


By:
Name:
Title:





--------------------------------------------------------------------------------










 
RBS CITIZENS, NATIONAL ASSOCIATION


By:
Name:
Title:





--------------------------------------------------------------------------------










 
FIRSTMERIT BANK, N.A.


By:
Name:
Title:





--------------------------------------------------------------------------------










Address:    2200 Post Oak Blvd    
Houston, TX 77056
Attention: Corporate Relationship
Manager
COMPASS BANK


By:
Name:
Title:





--------------------------------------------------------------------------------






GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Third Amendment Agreement dated as of June 4, 2013. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS
WAIVER SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY THE ABILITY OF
AGENT AND LENDERS TO PURSUE REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT AMONG BORROWER, AGENT, LENDERS AND THE UNDERSIGNED.


SHILOH CORPORATION
JEFFERSON BLANKING INC.
GREENFIELD DIE & MANUFACTURING
 
    CORP.
By:  /s/ Thomas M. Dugan
SHILOH AUTOMOTIVE, INC.
        Thomas M. Dugan
SHILOH INDUSTRIES, INC. DICKSON
        Vice President of Finance
    MANUFACTURING DIVISION
 
LIVERPOOL COIL PROCESSING,
By:  /s/ Michael Randall
   INCORPORATED
        Michael Randall
MEDINA BLANKING, INC.
        Assistant Secretary
THE SECTIONAL DIE COMPANY
 
SECTIONAL STAMPING, INC.
SHILOH DIE CAST LLC
 
ALBANY-CHICAGO COMPANY LLC
By:  /s/ Thomas M. Dugan
 
        Thomas M. Dugan
By:  /s/ Thomas M. Dugan
        Vice President of Finance
        Thomas M. Dugan
 
        Treasurer





--------------------------------------------------------------------------------






SCHEDULE 1


COMMITMENTS OF LENDERS




LENDERS




COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT




MAXIMUM AMOUNT
The PrivateBank and Trust Company
20.57%
$36,000,000
$36,000,000
PNC Bank, National Association
18.29%
$32,000,000
$32,000,000
RBS Citizens, National Association
17.14%
$30,000,000
$30,000,000
Compass Bank
17.14%
$30,000,000
$30,000,000
The Huntington National Bank
15.43%
$27,000,000
$27,000,000
FirstMerit Bank, N.A.
11.43%
$20,000,000
$20,000,000
Total Commitment Amount
100%
$175,000,000
$175,000,000







